Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Asselt et al (2018/0017247).

Regarding claim 1, Van Asselt discloses  a base, comprising a bottom plate (top of 2)and a base sidewall(201); a light-transmitting component(1), comprising a light-transmitting component body (1a) and a light-transmitting component sidewall(102); and a sealing component(4), wherein the bottom plate and the light-transmitting component body are disposed opposite to each other to form an accommodation space between the bottom plate and the light-transmitting component body(figs  2,3 and 8); the base sidewall(201) and the light-transmitting component .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Asselt et al as applied to claim 1 above, and further in view of Chen (CN110131695).

Regarding claims 5-8 Van Asselt discloses the limitations as set forth in claim 1, Van Asselt does not. discloses sealing of an LED module wherein teach  the sealing component comprises a sealant filled between the base sidewall and the light-transmitting component sidewall, the sealant is only located in a gap between the light-transmitting component sidewall and the base sidewall, the sealing component comprises a sealing ring at least partially located between the base sidewall and the light-transmitting component sidewall, and the light-transmitting component sidewall is configured to apply a force, towards the base sidewall, to the sealing ring KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of Van Asset to have the aforementioned limitations as taught by Chen would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, .
Allowable Subject Matter
Claims 2-4,9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP2857744 discloses an LED light module with sealing features. Applicant is advised that the following references included in the IDS anticipate claim 1 of the instant invention: Chen 2018004399, CN201944610, CN110131695.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875